Claimant had a contract with the State for the erection of a number of buildings at the Brooklyn State Hospital, Creedmoor Division. After the work was completed claimant brought an action for breach of contract. The Court of Claims made a small award in its favor.' The claim involves exterior brick work, interior brick work, extra work and delays in the execution of the contract. The court below found that the changes regarding the brick work were made without protest on claimant’s part and in many instances it had consented to such changes. The court also found that the State was not responsible for the delay. The evidence sustains the findings. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffernan. Schenek and Foster, JJ.